Citation Nr: 9933385	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-08 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

 Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 0 percent disability rating, effective March 21, 
1996.  The veteran appealed the issue of entitlement to a 
higher rating.  In April 1999, the RO increased the veteran's 
rating for PTSD to 30 percent, effective June 28, 1998.   
However, since these increases did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


REMAND

The veteran asserts that a higher rating is warranted for his 
PTSD.

A review of the claims file shows that it contains two 
letters signed by a health care provider at the Vet Center in 
Lexington, Kentucky (hereinafter referred to as "Veterans 
Center"), dated in November and December of 1998, 
respectively, which indicate that the veteran has been 
receiving PTSD treatment at the Vet Center since June 1998.  
However, the claims file does not currently contain any 
documentation showing that an attempt has been made to obtain 
the Veterans Center records, or that they are otherwise 
unavailable.  On remand, an attempt should be made to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In particular, the U.S. Court of Appeals for Veterans Claims 
has recently held that when treatment records from a VA 
Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record.  Dunn v. West, 11 Vet. App. 462 (1998).

In addition,  a review of the claims file shows that the 
veteran indicated that he was expecting a decision on a claim 
for disability benefits from the Social Security 
Administration (SSA).  On remand, the RO should contact the 
veteran and determine whether the SSA has made a decision on 
his claim, and, if so, an attempt to obtain these records 
should made.  Murincsak, v. Derwinski, 2 Vet. App. 363 
(1992). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  After securing any necessary release, 
the RO should obtain the veteran's 
records of PTSD treatment from the 
Veterans' Center in Lexington, Kentucky.  

2.  The RO should contact the veteran and 
request that he inform them as to whether 
the Social Security Administration (SSA) 
has granted him benefits.  If so, the RO 
should obtain copies of all medical 
records associated with any SSA claim(s) 
the veteran may have made for disability 
benefits.

3.  The RO should then review the 
expanded record and determine whether a 
higher rating is warranted for PTSD.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and afford a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 


until he is notified by the RO.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

